Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00280-CV

                           IN THE INTEREST OF D.N.C., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01461
                      Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs are assessed against appellant because she is indigent.

       SIGNED September 24, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice